Case 4:19-cr-00719 Document 140 Filed on 02/14/20 in TXSD Page 1 of 2
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                February 14, 2020
                                                                David J. Bradley, Clerk
Case 4:19-cr-00719 Document 140 Filed on 02/14/20 in TXSD Page 2 of 2
